865 F.2d 1269
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Wayne Bert HAILE, Defendant-Appellant.
No. 88-5473.
United States Court of Appeals, Sixth Circuit.
Jan. 10, 1989.

Before KEITH and KRUPANSKY, Circuit Judges and LAWRENCE P. ZATKOFF, District Judge*.
PER CURIAM.


1
Defendant-appellant, Wayne Bert Haile (Haile), has appealed from the district court's order denying his motion to suppress evidence as an illegal search and seizure in violation of the Fourth Amendment of the U.S. Constitution.  Specifically, Haile has appealed the introduction into evidence of 410 grams of cocaine base (crack) by plaintiff-appellee, United States of America, which, he asserted, was confiscated without a search warrant from a red gym bag that was observed to be in his possession upon his deplaning from a flight at the Cincinnati, Ohio airport.  On January 7, 1988, Haile entered a conditional plea of guilty to one count of possession of a controlled substance with intent to distribute in violation of 21 U.S.C. ? 841(a)(1) pursuant to Fed.R.Crim.P. 11;  wherein he excepted to the trial court's decision overruling his motion to suppress the bag and its contents as evidence.


2
A review of Haile's assignments of error, the briefs of the parties and the arguments of counsel demonstrates that the district court properly denied Haile's motion to suppress the evidence.  Under the circumstances of the case at bar, this court concludes that Haile had abandoned the gym bag and its contents in the airport parking lot before its seizure by airport security officers.  Consequently, Haile lacked standing to contest the search and seizure since he did not have a legitimate expectation of privacy in the gym bag after he abandoned it.


3
Accordingly, the denial of Haile's motion to suppress the evidence is AFFIRMED for the reasons stated by Magistrate Wehrman in his Findings of Fact, Conclusions of Law, and Recommendations of December 30, 1987, as adopted by the district court in its order of January 13, 1988.



*
 The Honorable Lawrence P. Zatkoff, United States District Judge for the Eastern District of Michigan, sitting by designation